Bleckley, Chief Justice.
The plaintiff, being a passenger upon the defendant’s railway, was injured by leaping from the train. This took place in Alabama, and the defendant is an Alabama corporation. The court charged the jury that, according to *216the law of that State, if the plaintiff contributed to the injury he could not recover. The facts in evidence made a clear case, not only of contributory but of gross negligence, provided the jury believed that the conductor did not prompt the plaintiff to jump from the train; and that question was fairly submitted to the jury; under the charge of the court, the whole case was made to turn upon it. We think, under these circumstances, that the effect of contributory negligence, whether tested by the Alabama law. or our own, would not and ought not to change the result. The court was therefore right in refusing to grant a new trial.
Judgmént affirmed.